DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,841,326 and US Patent No. 10,508,957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit comprising a capacitive element configured to generate an output voltage at a terminal thereof; and specifically the limitation directed to a control circuit configured to compare a first temperature-dependent voltage with the output voltage to generate a first control signal, and configured to compare a second temperature-dependent voltage with the output voltage to generate a second control signal; and a first switch and a second switch that are coupled to the capacitive element, wherein the first switch and the second switch are configured to be controlled by, respectively, the first control signal and the second control signal, wherein the first switch and the second switch have different switching status from each other in a charge mode.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit comprising a first transistor configured to receive a first voltage; a second transistor, wherein a first terminal of the second transistor is coupled to a first terminal of the first transistor, and a second terminal of the second transistor is coupled to a node; a first switch configured to be turned on or off, in specifically the limitation directed to a second switch configured to be turned on or off, in response to a second control signal associated with outputs of the third transistor and the fourth transistor, to be electrically coupled to the second terminal of the fourth transistor.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising a step of generating an output voltage at a node of a capacitive element, wherein the output voltage has a voltage level between a first temperature-dependent voltage and a second temperature-dependent voltage; and specifically the limitation directed to recitations such as the output voltage increases to be greater than or reach the first temperature-dependent voltage, pulling down the output voltage through coupling a first voltage to the node of the capacitive element in response to a first control signal generated according to outputs of a first differential input pair which receives the output voltage and the first temperature-dependent voltage; and when the output voltage decreases to be smaller than or reach the second temperature-dependent voltage, pulling up the output voltage through coupling a second voltage to the node of the capacitive element in response to a second control signal generated according to outputs of a second differential input pair which receives the output voltage and the second temperature-dependent voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 13, 2021